       Case 3:21-cv-01626-EMC Document 35 Filed 05/24/21 Page 1 of 4



 1   CONSOVOY MCCARTHY PLLC
     William S. Consovoy*
 2       E-Mail: will@consovoymccarthy.com
     Bryan K. Weir (CA Bar. #310964)
 3       E-mail: bryan@consovoymccarthy.com
     Cameron T. Norris*
 4       E-mail: cam@consovoymccarthy.com
     Alexa R. Baltes*
 5       E-mail: lexi@consovoymccarthy.com
     1600 Wilson Blvd., Ste. 700
 6   Arlington, VA 22209
     Telephone: (703) 243-9423
 7   Counsel for [Proposed] Intervenor-Defendants
     Speech First, Inc. and Independent Women’s Law Center
 8
     COOPER & KIRK, PLLC
 9   Charles J. Cooper*
         E-mail: ccooper@cooperkirk.com
10   Brian W. Barnes*
         E-mail: bbarnes@cooperkirk.com
11   1523 New Hampshire Ave., NW
     Washington, D.C. 20036
12   (202) 220-9600
     Counsel for [Proposed] Intervenor-Defendants
13   Foundation for Individual Rights in Education
            *Motion to Appear Pro Hac Vice Forthcoming
14
     Additional Counsel for Proposed Intervenors Listed on Signature Page
15

16
                                    UNITED STATES DISTRICT COURT
17
              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
18

19    The Women’s Student Union,                  Case No. 3:21-cv-01626-EMC

20                     Plaintiff,                 INTERVENOR-DEFENDANTS’ NOTICE OF
             v.                                   MOTION AND MOTION TO INTERVENE AS
21    U.S. Department of Education,               DEFENDANTS

22                     Defendant,                 Judge: Hon. Edward M. Chen
23    Foundation for Individual Rights in         Date: July 1, 2021
      Education, Independent Women’s Law          Time: 1:30 p.m.
24                                                Crtrm: 5, 17th Floor
      Center, Speech First, Inc.,
25
              [Proposed] Intervenor-Defendants
26

27

28
                                       1             Case No 3:21-cv-01626-EMC
     INTERVENOR-DEFENDANTS’ NOTICE OF MOT. & MOT. TO INTERVENE AS
     DEFENDANTS
       Case 3:21-cv-01626-EMC Document 35 Filed 05/24/21 Page 2 of 4



 1          Putative Intervenor-Defendants, Foundation for Individual Rights in Education,

 2   Independent Women’s Law Center, and Speech First, Inc., by and through counsel, and pursuant

 3   to Federal Rule of Civil Procedure 24, move to intervene as of right in the above-captioned action

 4   or, in the alternative, permissively. In support of this Motion, Proposed Intervenor-Defendants

 5   rely on the following contemporaneously filed documents: (1) Memorandum of Points and

 6   Authorities in Support of Intervenor-Defendants’ Motion to Intervene as Defendants; (2)

 7   [Proposed] Intervenor-Defendants’ Answer; and (3) [Proposed] Order Granting Intervenor-

 8   Defendants’ Motion to Intervene as Defendants.

 9          This motion has been calendared for hearing on July 1, 2021, at 1:30 p.m., in Courtroom

10   5, 17th Floor before Judge Edward M. Chen.

11          For the reasons stated in this Motion and accompanying documents, Foundation for

12   Individual Rights in Education, Independent Women’s Law Center, and Speech First, Inc.

13   respectively request that the Court grant their Motion to Intervene. Movants satisfy the standards

14   for both intervention as of right and permissive intervention. In support thereof, Proposed

15   Intervenors state as follows:

16          Proposed Intervenors have timely filed this motion. Plaintiff filed the complaint on March

17   8, Defendants have yet answer the Complaint, and nothing of substance has happened in the case.

18          Movants have significantly protectable interests in this action: As public interest groups that

19   advocate for the free speech and due process rights the rule challenged in this case protects, movants

20   have an interest in protecting the legality of the rule. Movants likewise have a protectable interest

21   in the action because the rule affects Movants’ allocation of resources. Finally, Movants have a

22   significantly protectable interest in safeguarding the free-speech and due process rights of

23   themselves and their members.

24          This action threatens to impair Proposed Intervenors’ interests. It is a premise of Plaintiff’s

25   lawsuit that the rule’s definition of “sexual harassment” will significantly narrow the types of

26   speech and expressive conduct that schools prohibit and punish. If Plaintiff succeeds, Movants

27   unquestionably stand to gain or lose by the direct legal operation of the outcome of this case, and

28
                                   2                 Case No 3:21-cv-01626-EMC
     INTERVENOR-DEFENDANTS’ NOTICE OF MOT. & MOT. TO INTERVENE AS
     DEFENDANTS
       Case 3:21-cv-01626-EMC Document 35 Filed 05/24/21 Page 3 of 4



 1   Movants have no alternate means to vindicate their interests if they are not permitted to intervene

 2   in this action.

 3            Proposed Intervenors’ interests are not adequately represented by the Department of

 4   Education. Movants have distinct and different interests from those of the Department, which will

 5   have direct consequences on the kinds of arguments each will make. Unlike the Department, which

 6   sought to balance competing interests in adopting the Title IX rule, Movants represent only the

 7   free-speech and due process rights of students. Because proposed intervenors seek to make

 8   arguments that none of the existing parties are prepared or willing to advance, there is a compelling

 9   reason to conclude that their interests are not adequately represented.

10            Accordingly, Proposed Intervenors are entitled to intervene as of right.

11            Alternatively, the Court should grant Proposed Intervenors permissive intervention.

12   Movants do not seek to add additional claims, the motion is timely, and their defenses share

13   common questions with the main action. Granting permissive intervention will not cause any undue

14   delay or prejudice and, in fact, may promote judicial economy by resolving questions concerning

15   the constitutionality of the rule through this action. Moreover, movants’ intervention will contribute

16   to the resolution of the case by providing important perspectives that would otherwise be missing,

17   and their experience and expertise regarding the questions in this case will meaningfully assist the

18   Court.

19

20

21

22

23

24

25

26

27

28
                                   2                 Case No 3:21-cv-01626-EMC
     INTERVENOR-DEFENDANTS’ NOTICE OF MOT. & MOT. TO INTERVENE AS
     DEFENDANTS
       Case 3:21-cv-01626-EMC Document 35 Filed 05/24/21 Page 4 of 4



 1   Dated: May 24, 2021                        Respectfully submitted,

 2    /s/ Bradley A. Benbrook                     /s/ Bryan K. Weir

 3   Bradley A. Benbrook (CA Bar. #177768)      William S. Consovoy*
     Stephen M. Duvernay (CA Bar. #250957)      Bryan K. Weir (CA Bar. #310964)
 4   BENBROOK LAW GROUP, PC                     Cameron T. Norris*
     400 Capitol Mall                           Alexa R. Baltes*
 5   Suite 2530                                 CONSOVOY MCCARTHY PLLC
     Sacramento, CA 95814                       1600 Wilson Blvd., Ste. 700
 6   (916)447-4900                              Arlington, VA 22209
     brad@benbrooklawgroup.com                  (703) 243-9423
 7   steve@benbrooklawgroup.com                 will@consovoymccarthy.com
     Counsel for all Proposed Intervenors       bryan@consovoymccarthy.com
 8                                              cam@consovoymccarthy.com
                                                lexi@consovoymccarthy.com
 9                                              Counsel for Speech First, Inc. and
      /s/ Charles J. Cooper                     Independent Women’s Law Center
10
     Charles J. Cooper*
11   Brian W. Barnes*
     COOPER & KIRK, PLLC
12   1523 New Hampshire Ave., NW
     Washington, D.C. 20036
13   (202) 220-9600
     ccooper@cooperkirk.com
14   bbarnes@cooperkirk.com
     Counsel for Foundation for
15   Individual Rights in Education
           *Motion to Appear Pro Hac Vice Forthcoming
16

17

18

19

20

21

22

23

24

25

26

27

28
                                   2                 Case No 3:21-cv-01626-EMC
     INTERVENOR-DEFENDANTS’ NOTICE OF MOT. & MOT. TO INTERVENE AS
     DEFENDANTS
